UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6922



ANTONIO D. TISDALE,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General for South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:04-cv-01319-PMD)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio D. Tisdale, Appellant Pro Se. Donald John Zelenka, Derrick
K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Antonio D. Tisdale seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to grant

Defendants summary judgment as to five of Tisdale’s seven grounds

for habeas relief under 28 U.S.C. § 2254 (2000) and deny Defendants

summary judgment on the remaining two grounds with leave to refile.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The order

Tisdale seeks to appeal is neither a final order nor an appealable

interlocutory   or   collateral   order.   Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                  - 2 -